PER CURIAM.
The appellant’s admission of the possession of funds belonging to the Central Vermont Railroad Company was a sufficient basis for the action of the circuit court in charging the appellant as trustee. The defendant described in the original writ was “the Central Vermont Railroad Company, a corporation established under the laws of the state of Vermont.” The addition to this description of the words “and doing business under the name of the Ogdensburg Transit Company” cannot he regarded as sufficient to mislead the appellant as to the identity of the defendant, or to give rise to any substantial doubt that the Central Vermont Railroad Company was the sole defendant named in the writ. The judgment of the circuit court is affirmed, with the costs of this court to the appellee,